PER CURIAM.
Appellant seeks reversal of his judgment of conviction for manslaughter, which was entered pursuant to a plea of guilty. We previously relinquished jurisdiction of this cause (Fla.App., 283 So.2d 124) to the trial court for the purpose of reconstructing the proceedings surrounding the making and acceptance of appellant’s guilty plea.
We have now received and examined the reconstructed account of the proceedings below, as signed by the trial judge, the assistant state attorney and the assistant public defender, as well as a separate affidavit signed by a former assistant state attorney who handled the present case below. Upon our consideration thereof, it is our conclusion that no error was committed in the trial court. Accordingly, the judgment and sentence appealed herein is affirmed.
WIGGINTON, Acting C. J. (Retired), and JOHNSON and SPECTOR, JJ., concur.